September 26, 1934, plaintiff was granted a decree of divorce against defendant upon the ground of extreme cruelty and nonsupport. After this decree was rendered, defendant remarried. At the time the decree was awarded, plaintiff had been afflicted with tuberculosis. This condition has recurred and plaintiff has been treated in Trudeau sanatorium and has been advised she ought to go to Tucson, Arizona. She made application for an increase in alimony. Defendant filed a cross-petition asking for reduction in alimony. The trial *Page 34 
court increased the award of alimony from $75 a month to $100 a month.
We see no reason for changing the award, which is hereby affirmed, with costs.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred.